

116 HR 3749 : Legal Services for Homeless Veterans Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 3749IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to make grants to entities that provide legal services for homeless veterans and veterans at risk for homelessness, and for other purposes.1.Short titleThis Act may be cited as the Legal Services for Homeless Veterans Act.2.Legal services for homeless veterans and veterans at risk for homelessness(a)In generalChapter 20 of title 38, United States Code, is amended by inserting after section 2022 the following new section:2022A.Legal services for homeless veterans and veterans at risk for homelessness(a)GrantsSubject to the availability of appropriations provided for such purpose, the Secretary of Veterans Affairs shall make grants to eligible entities that provide legal services to homeless veterans and veterans at risk for homelessness.(b)Criteria(1)The Secretary shall—(A)establish criteria and requirements for grants under this section, including criteria for entities eligible to receive such grants; and(B)publish such criteria and requirements in the Federal Register.(2)In establishing criteria and requirements under paragraph (1), the Secretary shall—(A)take into consideration any criteria and requirements needed with respect to carrying out this section in rural communities, Tribal lands, and the territories and possessions of the United States; and(B)consult with organizations that have experience in providing services to homeless veterans, including veterans service organizations, the Equal Justice Works AmeriCorps Veterans Legal Corps, and other organizations the Secretary determines appropriate.(c)Eligible entitiesThe Secretary may make a grant under this section to an entity applying for such a grant only if the applicant for the grant—(1)is a public or nonprofit private entity with the capacity (as determined by the Secretary) to effectively administer a grant under this section;(2)demonstrates that adequate financial support will be available to carry out the services for which the grant is sought consistent with the application;(3)agrees to meet the applicable criteria and requirements established under subsection (b)(1); and(4)has, as determined by the Secretary, demonstrated the capacity to meet such criteria and requirements.(d)Use of fundsGrants under this section shall be used to provide homeless veterans and veterans at risk for homelessness the following legal services:(1)Legal services related to housing, including eviction defense, representation in landlord-tenant cases, and representation in foreclosure cases.(2)Legal services related to family law, including assistance in court proceedings for child support, divorce, estate planning, and family reconciliation.(3)Legal services related to income support, including assistance in obtaining public benefits.(4)Legal services related to criminal defense, including defense in matters symptomatic of homelessness, such as outstanding warrants, fines, and driver’s license revocation, to reduce recidivism and facilitate the overcoming of reentry obstacles in employment or housing.(5)Legal services related to requests to upgrade the characterization of a discharge or dismissal of a former member of the Armed Forces under section 1553 of title 10.(6)Such other legal services as the Secretary determines appropriate.(e)Funds for women veteransFor any fiscal year, not less than 10 percent of the amount authorized to be appropriated for grants under this section shall be used to provide legal services described in subsection (d) to women veterans.(f)ReportsOn a biennial basis, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on grants under this section. To the extent feasible, each such report shall include the following with respect to the year covered by the report:(1)The number of homeless veterans and veterans at risk for homelessness assisted.(2)A description of the legal services provided.(3)A description of the legal matters addressed.(4)An analysis by the Secretary with respect to the operational effectiveness and cost-effectiveness of the services provided..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2022 the following new item:2022A. Legal services for homeless veterans and veterans at risk for homelessness..(c)CriteriaNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish the criteria and requirements in the Federal Register pursuant to subsection (b)(1) of section 2022A of title 38, United States Code, as added by subsection (a).3.Additional amount for supportive services for veteran families grant program to support organizations that have a focus on providing assistance to women veterans and their familiesSection 2044(e) of title 38, United States Code, is amended by adding at the end the following new paragraph:(4)There is authorized to be appropriated $20,000,000 for each of fiscal years 2022 through 2024 for the provision of financial assistance under subsection (a) to organizations that have a focus on providing assistance to women veterans and their families..4.Gap analysis of Department of Veterans Affairs Programs that provide assistance to women veterans who are homeless(a)In generalThe Secretary of Veterans Affairs shall complete an analysis of programs of the Department of Veterans Affairs that provide assistance to women veterans who are homeless or precariously housed to identify the areas in which such programs are failing to meet the needs of such women.(b)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the analysis completed under subsection (a).Passed the House of Representatives February 25, 2020.Cheryl L. Johnson,Clerk.